Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 09/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2013/0320911 A1) in view of Walsh et al. (US 2012/0136534 A1).

Regarding Claim 1, Kamiya et al. teaches a charge control system comprising; a solar panel (solar panel 16, fig.1) configured to generate electric power with sunlight (refer fig.1 that shows solar panel 16 that generates power based on sunlight); a first battery (main battery Bm, fig.1) configured to be chargeable and dischargeable (refer fig.1 that shows main battery Bm which is both chargeable and dischargeable); a second battery (auxiliary battery Ba, fig.1) configured to be chargeable and dischargeable (refer fig.1 that shows auxiliary battery Ba which is both chargeable and dischargeable); and a charge control unit (ECU 14/ UECU 54/SECU 30, fig.1) connected to the solar panel, the first battery and the second battery (refer fig.1 that shows the control unit electrically connected to the main/auxiliary battery and the solar panel 16), the charge control unit being configured to switch between a first mode and a second mode based on at least electric power generated by the solar panel (refer fig.1 that discloses the control unit switching the charging of main battery Bm in between the external power source and the solar panel source), the first mode being an indirect charge mode in which a process of charging the first battery with electric power generated by the solar panel and a process of charging the second battery with electric power stored in the first battery are repeatedly executed depending on a state of charge of the first battery (The power generated by the solar panel 16 is stored in the auxiliary battery Ba and then used to charge the main battery Bm, para [0042]),

Walsh et al. teaches, the second mode being a direct charge mode in which electric power generated by the solar panel is directly charged into the second battery (refer fig.15 that discloses the photovoltaic system that is capable of directly charging the low voltage battery 14 from the photovoltaics 14 when switches are on).
It would have been obvious to one having ordinary skill in the art to combine the method of directly charging the battery from the solar panel as taught by Walsh et al. within the charge control system of Kamiya et al. such that the charging of the battery directly or indirectly from the energy generated from the solar panel provides the improvement in charging efficiency and reliability.

Regarding Claim 13, Kamiya et al. teaches a charge control method that is executed by a control device that controls charging of a battery based on electric power generated by a solar panel that generates electric power with sunlight, the charge control method comprising: executing a first mode that is an indirect charge mode in which a process of charging a chargeable and dischargeable first battery with electric power generated by the solar panel (refer fig.1 that discloses the control unit switching the charging of main battery Bm in between the external power source and the solar panel source) and a process of indirectly charging a chargeable and dischargeable second 23battery with electric power stored in the first battery are repeatedly executed depending on a state of charge of the first battery (The power generated by the solar panel 16 is stored in the auxiliary battery Ba and then used to charge the main battery Bm, para [0042]); 
Kamiya et al fails to teach, executing a second mode that is a direct charge mode in which the second battery is directly charged with electric power generated by the solar panel; and changing a charge mode between the first mode and the second mode based on at least electric power generated by the solar panel.
Walsh et al. teaches, executing a second mode second mode being a direct charge mode in which electric power generated by the solar panel is directly charged into the second battery (refer fig.15 that discloses the photovoltaic system that is capable of directly charging the low voltage battery 14 from the photovoltaics 14 when switches are on), and changing a charge mode between the first mode and the second mode based on at least electric power generated by the solar panel (refer fig.15 that discloses the switches 151 which enables the direct charging of the low voltage battery 70 from the photovoltaics 14 and also enable indirect charging of the low voltage battery 70 from the high voltage battery 72).
It would have been obvious to one having ordinary skill in the art to combine the method of directly charging the battery from the solar panel as taught by Walsh et al. within the charge control system of Kamiya et al. such that the charging of the battery directly or indirectly from the energy generated from the solar panel provides the improvement in charging efficiency and reliability.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 2, the prior art teaches a charging control system comprised of main battery and an auxiliary battery and a solar panel, however, the prior art fails to teach or suggest, “wherein the charge control unit is configured to change the charge mode at timing different from timing at which the generated electric power varies across a first threshold such that the charge control unit selects one charge mode having higher efficiency of use of the generated electric power than the efficiency of use of the generated electric power of another charge mode, when the electric power generated by the solar panel varies across the first threshold at which a relationship, that is whether or not the efficiency of use of the generated electric power with respect to the electric power in the first mode is higher than the efficiency of use of the generated electric power with respect to the electric power in the second mode, changes.”

Claims 3-12 are allowable because of dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859